REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1, 3, 5-10, 12, 14-19  are allowed over the prior art of record , Banker et al. (Pub No: US 2005/0013310 A1) ,  Inglett et al. (Pub No: US 2008/0288747 Al) Agarwal et al. ( US 2017/0214738 A1) and  Feng (Pub No: US 2017/0302502 A1).
The prior art of record does not disclose limitations of  “wherein the manager master hardware computing node is further configured to: determine whether connectivity between one or more of the manager hardware computing nodes has failed;
determine whether a number of remaining manager hardware computing nodes exceeds a quorum threshold; and restart, when a number of remaining manager hardware computing nodes is less than the quorum threshold, the distributed operating system”  as recited in Applicant's claims  1, 3, 5-10, 12, 14-19  . 
Claims  1, 3, 5-10, 12, 14-19  of the instant application are allowed over said prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455